Case 2:20-cv-04305-DDP-SK Document 31 Filed 08/21/20 Page 1 of 16 Page ID #:126



   1

   2

   3

   4

   5

   6

   7

   8

   9

  10                       UNITED STATES DISTRICT COURT
  11                     CENTRAL DISTRICT OF CALIFORNIA
  12   HEALTHVANA, INC.,                     Case No. 2:20-cv-04305-DDP-SK
  13   a Delaware corporation,
                                             [DISCOVERY DOCUMENT:
  14               Plaintiff,                REFERRED TO MAGISTRATE
                                             JUDGE STEVE KIM]
  15         v.
  16
                                             STIPULATED PROTECTIVE
       TELEBRANDS CORP., a New Jersey        ORDER
  17   Corporation; HEMPVANA, LLC, a
       Delaware Limited Liability Company;
  18
       BULBHEAD.COM, LLC; a Delaware
  19   Limited Liability Company; and
  20
       HEALTH BLOOM, LLC, a Delaware
       Limited Liability Company,
  21
                   Defendants.
  22

  23

  24

  25

  26

  27

  28

       STIPULATED PROTECTIVE ORDER      1                        2:20-CV-04305-DDP-SK
Case 2:20-cv-04305-DDP-SK Document 31 Filed 08/21/20 Page 2 of 16 Page ID #:127



   1        1.
   2        A.     PURPOSE AND LIMITATIONS
   3        Discovery in this action is likely to involve production of confidential,
   4 proprietary, or private information for which special protection from public

   5 disclosure and from use for any purpose other than prosecuting this litigation may

   6 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to

   7 enter the following Stipulated Protective Order. The parties acknowledge that this

   8 Order does not confer blanket protections on all disclosures or responses to

   9 discovery and that the protection it affords from public disclosure and use extends

  10 only to the limited information or items that are entitled to confidential treatment

  11 under the applicable legal principles. The parties further acknowledge, as set forth in

  12 Section 12.3, below, that this Stipulated Protective Order does not entitle them to

  13 file confidential information under seal; Civil Local Rule 79-5 sets forth the

  14 procedures that must be followed and the standards that will be applied when a party

  15 seeks permission from the court to file material under seal.

  16        B.     GOOD CAUSE STATEMENT
  17        This action is likely to involve trade secrets, customer and pricing lists,
  18 financial revenue and profit information, marketing strategies, and other valuable

  19 research, development, commercial, financial, technical and/or proprietary

  20 information for which special protection from public disclosure and from use for

  21 any purpose other than prosecution of this action is warranted. Such confidential

  22 and proprietary materials and information consist of, among other things,

  23 confidential business or financial information, information regarding confidential

  24 business practices, or other confidential research, development, or commercial

  25 information (including information implicating privacy rights of third parties),

  26 information otherwise generally unavailable to the public, or which may be

  27 privileged or otherwise protected from disclosure under state or federal statutes,

  28 court rules, case decisions, or common law. Accordingly, to expedite the flow of

       STIPULATED PROTECTIVE ORDER           2                            2:20-CV-04305-DDP-SK
Case 2:20-cv-04305-DDP-SK Document 31 Filed 08/21/20 Page 3 of 16 Page ID #:128



   1 information, to facilitate the prompt resolution of disputes over confidentiality of

   2 discovery materials, to adequately protect information the parties are entitled to keep

   3 confidential, to ensure that the parties are permitted reasonable necessary uses of

   4 such material in preparation for and in the conduct of trial, to address their handling

   5 at the end of the litigation, and serve the ends of justice, a protective order for such

   6 information is justified in this matter. It is the intent of the parties that information

   7 will not be designated as confidential for tactical reasons and that nothing be so

   8 designated without a good faith belief that it has been maintained in a confidential,

   9 non-public manner, and there is good cause why it should not be part of the public

  10 record of this case.

  11
             Additionally, there is a need for a two-tiered, attorneys’ eyes only protective

  12
       order that designates certain material as “HIGHLY CONFIDENTIAL –

  13 ATTORNEYS’ EYES ONLY,” as this action like. See Elements Spirits, Inc. v.

  14 Iconic Brands, Inc., Civ. No. CV 15-02692 DDP(AGRx), 2016 WL 2642206, at *1–

  15 *2 (C.D. Cal. May 9, 2016) (holding that protective order with attorneys’ eyes only

  16 designation was warranted to protect party’s confidential information) (citing

  17 Nutratech, Inc. v. Syntech Int’l, Inc., 242 F.R.D. 552, 555 (C.D. Cal. 2008); Brown

  18 Bag Software v. Symantec Corp., 960 F.2d 1465, 1470 (9th Cir. 1992)).

  19 2.     DEFINITIONS

  20        2.1    Action: this pending federal lawsuit, Healthvana, Inc. v. Telebrands

  21 Corp., et al., Case No. 2:20-cv-04305-DDP-SK.

  22        2.2    Challenging Party: a Party or Non-Party that challenges the

  23 designation of information or items under this Order.

  24        2.3.1 “CONFIDENTIAL” Information or Items: information (regardless of

  25 how it is generated, stored or maintained) or tangible things that qualify for

  26 protection under Federal Rule of Civil Procedure 26(c), and as specified above in

  27 the Good Cause Statement.

  28        2.3.2 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”


       STIPULATED PROTECTIVE ORDER            3                            2:20-CV-04305-DDP-SK
Case 2:20-cv-04305-DDP-SK Document 31 Filed 08/21/20 Page 4 of 16 Page ID #:129



   1 Information or Items: sensitive “Confidential Information or Items,” disclosure of

   2 which to another Party or Non-Party would create a substantial risk of serious harm

   3 that could not be avoided by less restrictive means, and that qualifies for protection

   4 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good

   5 Cause Statement.

   6        2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
   7 their support staff).

   8        2.5    Designating Party: a Party or Non-Party that designates information or
   9 items that it produces in disclosures or in responses to discovery as

  10 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

  11 ONLY.”

  12        2.6    Disclosure or Discovery Material: all items or information, regardless
  13 of the medium or manner in which it is generated, stored, or maintained (including,

  14 among other things, testimony, transcripts, and tangible things), that are produced or

  15 generated in disclosures or responses to discovery in this matter.

  16        2.7    Expert: a person with specialized knowledge or experience in a matter
  17 pertinent to the litigation who has been retained by a Party or its counsel to serve as

  18 an expert witness or as a consultant in this Action.

  19        2.8    House Counsel: attorneys who are employees of a party to this Action.
  20 House Counsel does not include Outside Counsel of Record or any other outside

  21 counsel.

  22        2.9    Non-Party: any natural person, partnership, corporation, association, or
  23 other legal entity not named as a Party to this action.

  24        2.10 Outside Counsel of Record: attorneys who are not employees of a
  25 party to this Action but are retained to represent or advise a party to this Action and

  26 have appeared in this Action on behalf of that party or are affiliated with a law firm

  27 which has appeared on behalf of that party, and includes support staff.

  28        2.11 Party: any party to this Action, including all of its officers, directors,


       STIPULATED PROTECTIVE ORDER           4                            2:20-CV-04305-DDP-SK
Case 2:20-cv-04305-DDP-SK Document 31 Filed 08/21/20 Page 5 of 16 Page ID #:130



   1 employees, consultants, retained experts, and Outside Counsel of Record (and their

   2 support staffs).

   3        2.12 Producing Party: a Party or Non-Party that produces Disclosure or
   4 Discovery Material in this Action.

   5        2.13 Professional Vendors: persons or entities that provide litigation
   6 support services (e.g., photocopying, videotaping, translating, preparing exhibits or

   7 demonstrations, and organizing, storing, or retrieving data in any form or medium)

   8 and their employees and subcontractors.

   9        2.14 Protected Material: any Disclosure or Discovery Material that is
  10 designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

  11 ATTORNEYS’ EYES ONLY.”

  12        2.15 Receiving Party: a Party that receives Disclosure or Discovery
  13 Material from a Producing Party.

  14

  15 3.     SCOPE
  16        The protections conferred by this Stipulation and Order cover not only
  17 Protected Material (as defined above), but also (1) any information copied or

  18 extracted from Protected Material; (2) all copies, excerpts, summaries, or

  19 compilations of Protected Material; and (3) any testimony, conversations, or

  20 presentations by Parties or their Counsel that might reveal Protected Material.

  21        Any use of Protected Material at trial shall be governed by the orders of the
  22 trial judge. This Order does not govern the use of Protected Material at trial.

  23

  24 4.     DURATION
  25 Even after final disposition of this litigation, the confidentiality obligations imposed

  26 by this Order shall remain in effect until a Designating Party agrees otherwise in

  27 writing or a court order otherwise directs. Final disposition shall be deemed to be

  28 the later of (1) dismissal of all claims and defenses in this Action, with or without


       STIPULATED PROTECTIVE ORDER           5                            2:20-CV-04305-DDP-SK
Case 2:20-cv-04305-DDP-SK Document 31 Filed 08/21/20 Page 6 of 16 Page ID #:131



   1 prejudice; and (2) final judgment herein after the completion and exhaustion of all

   2 appeals, rehearings, remands, trials, or reviews of this Action, including the time

   3 limits for filing any motions or applications for extension of time pursuant to

   4 applicable law.

   5

   6 5.     DESIGNATING PROTECTED MATERIAL
   7        5.1    Exercise of Restraint and Care in Designating Material for Protection.
   8 Each Party or Non-Party that designates information or items for protection under

   9 this Order must take care to limit any such designation to specific material that

  10 qualifies under the appropriate standards. The Designating Party must designate for

  11 protection only those parts of material, documents, items, or oral or written

  12 communications that qualify so that other portions of the material, documents,

  13 items, or communications for which protection is not warranted are not swept

  14 unjustifiably within the ambit of this Order.

  15        Mass, indiscriminate, or routinized designations are prohibited. Designations
  16 that are shown to be clearly unjustified or that have been made for an improper

  17 purpose (e.g., to unnecessarily encumber the case development process or to impose

  18 unnecessary expenses and burdens on other parties) may expose the Designating

  19 Party to sanctions.

  20        If it comes to a Designating Party’s attention that information or items that it
  21 designated for protection do not qualify for protection, that Designating Party must

  22 promptly notify all other Parties that it is withdrawing the inapplicable designation.

  23        5.2    Manner and Timing of Designations. Except as otherwise provided in
  24 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise

  25 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

  26 under this Order must be clearly so designated before the material is disclosed or

  27 produced.

  28        Designation in conformity with this Order requires:

       STIPULATED PROTECTIVE ORDER           6                           2:20-CV-04305-DDP-SK
Case 2:20-cv-04305-DDP-SK Document 31 Filed 08/21/20 Page 7 of 16 Page ID #:132



   1          (a)   for information in documentary form (e.g., paper or electronic
   2 documents, but excluding transcripts of depositions or other pretrial or trial

   3 proceedings), that the Producing Party affix at a minimum, the legend

   4 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

   5 ONLY” (hereinafter “CONFIDENTIAL legend”), to each page that contains

   6 protected material. If only a portion or portions of the material on a page qualifies

   7 for protection, the Producing Party also must clearly identify the protected portion(s)

   8 (e.g., by making appropriate markings in the margins).

   9          A Party or Non-Party that makes original documents available for inspection
  10 need not designate them for protection until after the inspecting Party has indicated

  11 which documents it would like copied and produced. During the inspection and

  12 before the designation, all of the material made available for inspection shall be

  13 deemed “CONFIDENTIAL.” After the inspecting Party has identified the

  14 documents it wants copied and produced, the Producing Party must determine which

  15 documents, or portions thereof, qualify for protection under this Order. Then, before

  16 producing the specified documents, the Producing Party must affix the

  17 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a

  18 portion or portions of the material on a page qualifies for protection, the Producing

  19 Party also must clearly identify the protected portion(s) (e.g., by making appropriate

  20 markings in the margins).

  21          (b)   for testimony given in depositions that the Designating Party, at the
  22 same time the witness’s statement of changes is due pursuant to Fed. R. Civ. P.

  23 30(e).

  24          (c)   for information produced in some form other than documentary and for
  25 any other tangible items, that the Producing Party affix in a prominent place on the

  26 exterior of the container or containers in which the information is stored the legend

  27 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

  28 ONLY.” If only a portion or portions of the information warrants protection, the


       STIPULATED PROTECTIVE ORDER           7                            2:20-CV-04305-DDP-SK
Case 2:20-cv-04305-DDP-SK Document 31 Filed 08/21/20 Page 8 of 16 Page ID #:133



   1 Producing Party, to the extent practicable, shall identify the protected portion(s).

   2        5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
   3 failure to designate qualified information or items does not, standing alone, waive

   4 the Designating Party’s right to secure protection under this Order for such material.

   5 Upon timely correction of a designation, the Receiving Party must make reasonable

   6 efforts to assure that the material is treated in accordance with the provisions of this

   7 Order.

   8

   9 6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
  10        6.1    Timing of Challenges. Any Party or Non-Party may challenge a
  11 designation of confidentiality at any time that is consistent with the Court’s

  12 Scheduling Order.

  13        6.2    Meet and Confer. The Challenging Party shall initiate the dispute
  14 resolution process under Local Rule 37.1 et seq.

  15        6.3    The burden of persuasion in any such challenge proceeding shall be on
  16 the Designating Party. Frivolous challenges, and those made for an improper

  17 purpose (e.g., to harass or impose unnecessary expenses and burdens on other

  18 parties) may expose the Challenging Party to sanctions. Unless the Designating

  19 Party has waived or withdrawn the confidentiality designation, all parties shall

  20 continue to afford the material in question the level of protection to which it is

  21 entitled under the Producing Party’s designation until the Court rules on the

  22 challenge.

  23

  24 7.     ACCESS TO AND USE OF PROTECTED MATERIAL
  25        7.1    Basic Principles. A Receiving Party may use Protected Material that is
  26 disclosed or produced by another Party or by a Non-Party in connection with this

  27 Action only for prosecuting, defending, or attempting to settle this Action. Such

  28 Protected Material may be disclosed only to the categories of persons and under the


       STIPULATED PROTECTIVE ORDER           8                            2:20-CV-04305-DDP-SK
Case 2:20-cv-04305-DDP-SK Document 31 Filed 08/21/20 Page 9 of 16 Page ID #:134



   1 conditions described in this Order. When the Action has been terminated, a

   2 Receiving Party must comply with the provisions of section 13 below (FINAL

   3 DISPOSITION).

   4        Protected Material must be stored and maintained by a Receiving Party at a
   5 location and in a secure manner that ensures that access is limited to the persons

   6 authorized under this Order.

   7        7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
   8 otherwise ordered by the court or permitted in writing by the Designating Party, a

   9 Receiving Party may disclose any information or item designated

  10 “CONFIDENTIAL” only to:

  11        (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
  12 as employees of said Outside Counsel of Record to whom it is reasonably necessary

  13 to disclose the information for this Action;

  14        (b)    the officers, directors, and employees (including House Counsel) of
  15 the Receiving Party to whom disclosure is reasonably necessary for this Action;

  16        (c)    Experts (as defined in this Order) of the Receiving Party to whom
  17 disclosure is reasonably necessary for this Action and who have signed the

  18 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

  19        (d)    the court and its personnel;
  20        (e)    court reporters and their staff;
  21        (f)    professional jury or trial consultants, mock jurors, and Professional
  22 Vendors to whom disclosure is reasonably necessary for this Action and who have

  23 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

  24        (g)    the author or recipient of a document containing the information or a
  25 custodian or other person who otherwise possessed or knew the information;

  26        (h)    during their depositions, witnesses, and attorneys for witnesses, in the
  27 Action to whom disclosure is reasonably necessary provided: (1) the deposing party

  28 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will


       STIPULATED PROTECTIVE ORDER            9                          2:20-CV-04305-DDP-SK
Case 2:20-cv-04305-DDP-SK Document 31 Filed 08/21/20 Page 10 of 16 Page ID #:135



    1 not be permitted to keep any confidential information unless they sign the

    2 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise

    3 agreed by the Designating Party or ordered by the court. Pages of transcribed

    4 deposition testimony or exhibits to depositions that reveal Protected Material may

    5 be separately bound by the court reporter and may not be disclosed to anyone except

    6 as permitted under this Stipulated Protective Order; and

    7        (i)    any mediator or settlement officer, and their supporting personnel,
    8 mutually agreed upon by any of the parties engaged in settlement discussions.

    9        7.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   10 ONLY” Information or Items. Unless otherwise ordered by the court or permitted in

   11 writing by the Designating Party, a Receiving Party may disclose any information or

   12 item designated “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY” only

   13 to those individuals listed above in Paragraphs 7.2(a), (c)–(g), and (i), except that a

   14 Receiving Party may in good faith request that the Designating Party consent in

   15 writing to the disclosure of particular material designated “HIGHLY

   16 CONFIDENTIAL - ATTORNEYS’ EYES ONLY” to one or more representatives

   17 of the Receiving Party to whom disclosure is reasonably necessary for this Action.

   18 The Receiving Party may seek leave of court to designate such representatives if the

   19 Receiving Party believes that the Designating Party has unreasonably withheld such

   20 consent. Before receiving any information designated “HIGHLY CONFIDENTIAL

   21 - ATTORNEYS’ EYES ONLY,” each designated representative shall sign the

   22 “Acknowledgment and Agreement to Be Bound” (Exhibit A).

   23 8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   24 IN OTHER LITIGATION

   25 If a Party is served with a subpoena or a court order issued in other litigation

   26 that compels disclosure of any information or items designated in this Action as

   27 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

   28 ONLY” that Party must:


        STIPULATED PROTECTIVE ORDER           10                           2:20-CV-04305-DDP-SK
Case 2:20-cv-04305-DDP-SK Document 31 Filed 08/21/20 Page 11 of 16 Page ID #:136



    1        (a)    promptly notify in writing the Designating Party. Such notification
    2 shall include a copy of the subpoena or court order;

    3        (b)    promptly notify in writing the party who caused the subpoena or order
    4 to issue in the other litigation that some or all of the material covered by the

    5 subpoena or order is subject to this Protective Order. Such notification shall include

    6 a copy of this Stipulated Protective Order; and

    7        (c)    cooperate with respect to all reasonable procedures sought to be
    8 pursued by the Designating Party whose Protected Material may be affected.

    9 If the Designating Party timely seeks a protective order, the Party served with the

   10 subpoena or court order shall not produce any information designated in this action

   11 as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

   12 ONLY” before a determination by the court from which the subpoena or order

   13 issued, unless the Party has obtained the Designating Party’s permission. The

   14 Designating Party shall bear the burden and expense of seeking protection in that

   15 court of its confidential material and nothing in these provisions should be construed

   16 as authorizing or encouraging a Receiving Party in this Action to disobey a lawful

   17 directive from another court.

   18

   19 9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   20 PRODUCED IN THIS LITIGATION

   21        (a)    The terms of this Order are applicable to information produced by a
   22 Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY

   23 CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced by

   24 Non-Parties in connection with this litigation is protected by the remedies and relief

   25 provided by this Order. Nothing in these provisions should be construed as

   26 prohibiting a Non-Party from seeking additional protections.

   27        (b)    In the event that a Party is required, by a valid discovery request, to
   28 produce a Non-Party’s confidential information in its possession, and the Party is


        STIPULATED PROTECTIVE ORDER           11                           2:20-CV-04305-DDP-SK
Case 2:20-cv-04305-DDP-SK Document 31 Filed 08/21/20 Page 12 of 16 Page ID #:137



    1 subject to an agreement with the Non-Party not to produce the Non-Party’s

    2 confidential information, then the Party shall:

    3               (1)   promptly notify in writing the Requesting Party and the Non-
    4        Party that some or all of the information requested is subject to a
    5        confidentiality agreement with a Non-Party;
    6               (2)   promptly provide the Non-Party with a copy of the Stipulated
    7        Protective Order in this Action, the relevant discovery request(s), and a
    8        reasonably specific description of the information requested; and
    9               (3)   make the information requested available for inspection by the
   10        Non-Party, if requested.
   11        (c)    If the Non-Party fails to seek a protective order from this court within
   12 14 days of receiving the notice and accompanying information, the Receiving Party

   13 may produce the Non-Party’s confidential information responsive to the discovery

   14 request. If the Non-Party timely seeks a protective order, the Receiving Party shall

   15 not produce any information in its possession or control that is subject to the

   16 confidentiality agreement with the Non-Party before a determination by the court.

   17 Absent a court order to the contrary, the Non-Party shall bear the burden and

   18 expense of seeking protection in this court of its Protected Material.

   19

   20 10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   21        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   22 Protected Material to any person or in any circumstance not authorized under this

   23 Stipulated Protective Order, the Receiving Party must immediately (a) notify in

   24 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts

   25 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or

   26 persons to whom unauthorized disclosures were made of all the terms of this Order,

   27 and (d) request such person or persons to execute the “Acknowledgment and

   28 Agreement to Be Bound” that is attached hereto as Exhibit A.


        STIPULATED PROTECTIVE ORDER          12                           2:20-CV-04305-DDP-SK
Case 2:20-cv-04305-DDP-SK Document 31 Filed 08/21/20 Page 13 of 16 Page ID #:138



    1

    2 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    3 PROTECTED MATERIAL

    4        When a Producing Party gives notice to Receiving Parties that certain
    5 inadvertently produced material is subject to a claim of privilege or other protection,

    6 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

    7 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

    8 may be established in an e-discovery order that provides for production without

    9 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar

   10 as the parties reach an agreement on the effect of disclosure of a communication or

   11 information covered by the attorney-client privilege or work product protection, the

   12 parties may incorporate their agreement in the stipulated protective order submitted

   13 to the court.

   14

   15 12.    MISCELLANEOUS
   16        12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   17 person to seek its modification by the Court in the future.

   18        12.2 Right to Assert Other Objections. By stipulating to the entry of this
   19 Protective Order no Party waives any right it otherwise would have to object to

   20 disclosing or producing any information or item on any ground not addressed in this

   21 Stipulated Protective Order. Similarly, no Party waives any right to object on any

   22 ground to use in evidence of any of the material covered by this Protective Order.

   23        12.3 Filing Protected Material. A Party that seeks to file under seal any
   24 Protected Material must comply with Civil Local Rule 79-5. Protected Material may

   25 only be filed under seal pursuant to a court order authorizing the sealing of the

   26 specific Protected Material at issue. If a Party's request to file Protected Material

   27 under seal is denied by the court, then the Receiving Party may file the information

   28 in the public record unless otherwise instructed by the court.


        STIPULATED PROTECTIVE ORDER           13                           2:20-CV-04305-DDP-SK
Case 2:20-cv-04305-DDP-SK Document 31 Filed 08/21/20 Page 14 of 16 Page ID #:139



    1 13.    FINAL DISPOSITION
    2        After the final disposition of this Action, as defined in paragraph 4, within 60
    3 days of a written request by the Designating Party, each Receiving Party must return

    4 all Protected Material to the Producing Party or destroy such material. As used in

    5 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

    6 summaries, and any other format reproducing or capturing any of the Protected

    7 Material. Whether the Protected Material is returned or destroyed, the Receiving

    8 Party must submit a written certification to the Producing Party (and, if not the same

    9 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies

   10 (by category, where appropriate) all the Protected Material that was returned or

   11 destroyed and (2)affirms that the Receiving Party has not retained any copies,

   12 abstracts, compilations, summaries or any other format reproducing or capturing any

   13 of the Protected Material. Notwithstanding this provision, Counsel are entitled to

   14 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing

   15 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert

   16 reports, attorney work product, and consultant and expert work product, even if such

   17 materials contain Protected Material. Any such archival copies that contain or

   18 constitute Protected Material remain subject to this Protective Order as set forth in

   19 Section 4 (DURATION).

   20 14.    Any violation of this Order may be punished by any and all appropriate
   21 measures including, without limitation, contempt proceedings and/or monetary

   22 sanctions.

   23

   24

   25

   26

   27

   28 \\


        STIPULATED PROTECTIVE ORDER          14                           2:20-CV-04305-DDP-SK
Case 2:20-cv-04305-DDP-SK Document 31 Filed 08/21/20 Page 15 of 16 Page ID #:140



    1 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

    2
                                           Respectfully Submitted,
    3

    4
        Dated: August 21, 2020             PRANGER LAW PC
    5
                                           By: /s/Scott Lonardo
    6                                        Holly Pranger
    7                                        Scott Lonardo

    8                                         Attorney for Plaintiff Healthvana, Inc.
    9

   10   Dated: August 21, 2020             BESHADA FARNESE LLP
   11
                                           By: /s/Peter J. Farnese
   12                                        Peter J. Farnese
   13
                                              Attorneys for Defendants Telebrands Corp.,
   14                                         Bulbhead.com, LLC, Hempvana, LLC and
                                              Health Bloom, LLC
   15

   16        I, Scott Lonardo, hereby attest that all other signatories listed, and on whose
   17 behalf the filing is submitted, concur in the filing’s content and have authorized the

   18 filing, consistent with Civil L.R. 5-4.3.4(a)(2)(i).

   19
        Dated: August 21, 2020             By: /s/Scott Lonardo
   20

   21

   22 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

   23

   24 DATED: ________________________
                8/21/2020

   25

   26
        ____________________________________
   27 Honorable Steve Kim

   28 United States Magistrate Judge


        STIPULATED PROTECTIVE ORDER           15                          2:20-CV-04305-DDP-SK
                                                                                            S
Case 2:20-cv-04305-DDP-SK Document 31 Filed 08/21/20 Page 16 of 16 Page ID #:141



    1                                       EXHIBIT A
    2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3 I, _____________________________ [print or type full name], of

    4 _________________ [print or type full address], declare under penalty of perjury

    5 that I have read in its entirety and understand the Stipulated Protective Order that

    6 was issued by the United States District Court for the Central District of California

    7 on [date] in the case of ___________ [insert formal name of the case and the

    8 number and initials assigned to it by the court]. I agree to comply with and to be

    9 bound by all the terms of this Stipulated Protective Order and I understand and

   10 acknowledge that failure to so comply could expose me to sanctions and punishment

   11 in the nature of contempt. I solemnly promise that I will not disclose in any manner

   12 any information or item that is subject to this Stipulated Protective Order to any

   13 person or entity except in strict compliance with the provisions of this Order.

   14 I further agree to submit to the jurisdiction of the United States District Court for the

   15 Central District of California for the purpose of enforcing the terms of this

   16 Stipulated Protective Order, even if such enforcement proceedings occur after

   17 termination of this action. I hereby appoint __________________________ [print

   18 or type full name] of _______________________________________ [print or type

   19 full address and telephone number] as my California agent for service of process in

   20 connection with this action or any proceedings related to enforcement of this

   21 Stipulated Protective Order.

   22 Date: ______________________________________

   23

   24 City and State where sworn and signed: _________________________________

   25

   26 Printed name: _______________________________

   27

   28 Signature: __________________________________


        STIPULATED PROTECTIVE ORDER           16                           2:20-CV-04305-DDP-SK
